I agree with the general statement of the law given in the majority opinion, but I am forced to disagree with the application of the law to the facts in this case.
If it is conceded (as seems to have been done in the opinion of the trial court as well as in the majority opinion of this court) that the plaintiff did receive an injury while riding as a passenger on defendant's bus, however slight that injury might have been, it then devolved upon the carrier to exonerate itself from any negligence that might have caused the injury. If the carrier has failed to show that it was free from negligence causing or contributing to the injury, it cannot escape liability. Wallace v. Shreveport Railways Company, La.App.,175 So. 86. This rule implies that the carrier must show that the jerk or jolt that caused the plaintiff to lose her balance and fall was not sufficiently sudden and unusual as to cause a person looking out for his safety to stumble and fall, and also it must show that in the usual and ordinary operation of its business the particular kind of a jerk or jolt that did cause the injury resulting from the fall was not of such a kind as could have been prevented by the use of reasonable and prudent care on the part of the operator of the bus.
Applying this principle to the facts in this case, the facts show that the plaintiff did lose her balance just after paying her fare when the bus started before she reached her seat. The starting of the bus was sufficiently sudden and unusual to cause her to run forward against a seat. The plaintiff and a colored woman sitting in the back of the bus said that the bus started quick, or faster and more sudden than usual. The two white girls, witnesses for the defendant, admit that the bus started with a jar or jerk, but they say the jar or jerk was not unusual or sudden. But their testimony rather corroborates plaintiff and her witness that there was a sufficient jerk or jolt to cause plaintiff to fall against the seat. Under ordinary circumstances of starting and stopping a bus, it is not shown that the bus usually starts with a jerk or jolt of any kind, much less a sufficient jerk or jolt to cause a person going to a seat to stumble and fall by reason of the jerk or jolt. It is not shown that the bus could have been started at that time with a much less jolt or jerk. The fact that people do not ordinarily fall or stumble when going to a seat when a bus starts indicates that a bus can be started without causing a passenger to stumble and fall in the aisle. In looking for testimony in the record to show that the defendant was free of all negligence in causing the plaintiff to stumble and fall against the seat when the bus started, I cannot point to any such testimony.
Certainly the bus operator has not shown his freedom from negligence. On the contrary, he did not even see the plaintiff when she stumbled and fell and did not know that she had fallen. If, as he says, he could see a passenger going to a seat in the aisle when he starts his bus, there is no reason why he should not have seen the plaintiff as she attempted to reach he seat. Had she been ever so feeble he would not have taken any more precautions in starting than he did, as he admits that he did not know the plaintiff had not reached her seat when he started. In fact, he attempts to say that she had reached her seat, even though he did not see her fall, and the fact that she did fall is testified to by defendant's only other two witnesses. *Page 480 
Under the circumstances, any testimony given by the bus operator that he did not start the bus before the plaintiff reached her seat, or any testimony that he gave to the effect that he did not start the bus with any unusual jerk or jar, is purely negative, as it is not to be presumed that he knew just how fast and quick he did start the bus, if he does not even remember plaintiff getting on at that point. The only probative value to be given his testimony would be the same as a general statement on his part that he did not usually start the bus with a sudden or quick motion, which, of course, is too general a statement to have much probative value as to the manner in which he started the bus at the place and time when plaintiff was injured.
While the law is clear that, except in those cases mentioned in the majority opinion, the operator of the bus is not required to wait until passengers are seated before starting the bus, yet this rule carries with it the further rule that the bus should be started under such circumstances with no greater jolt or jerk than is necessary and usual for that particular type of conveyance. Defendant has not shown just how much of a jerk or jolt is usual and necessary in starting the particular kind of bus which it was using at that time in conveying passengers for hire. For all the court knows, these buses can be started without any appreciable jolt or jar at all — certainly not enough to throw a passenger off balance while going to a seat.
I respectfully dissent.